         Case 1:17-cv-10014-LGS Document 167 Filed 06/17/21 Page 1 of 2




                                         June 17, 2021



VIA ECF

The Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:     City of Birmingham Retirement and Relief System et al. v. Credit Suisse Group
               AG et al., No. 1:17-cv-10014-LGS

Dear Judge Schofield:

        Pursuant to the Court’s Final Order and Judgment Approving the Class Action Settlement
in the above-titled matter (ECF 157), we respectfully submit the following interim status report.
On June 15, 2021, Counsel filed a motion for approval of distribution of the settlement funds to
the class. See ECF No. 165. As set forth in the motion, Epiq Class Action & Claims Solutions, Inc.
requested $385,000 in reimbursement. See id. at 11. At this stage, it is unknown whether an
application for cy pres distribution will be warranted.

                                     Respectfully submitted,

           / s / Carol V. Gilden                               / s / Steven B. Singer
              Carol V. Gilden                               Steven B. Singer (SS-5212)
COHEN MILSTEIN SELLERS & TOLL PLLC                            Kyla Grant (KS-9961)
   190 South LaSalle Street, Suite 1705                       SAXENA WHITE P.A.
            Chicago, IL 60603                                10 Bank Street, 8th Floor
              (312) 357-0370                               White Plains, New York 10606
           Fax: (312) 357-0369                                    (914) 437-8551
       cgilden@cohenmilstein.com                               Fax: (888) 631-3611
                                                            ssinger@saxenawhite.com
         / s / Daniel S. Sommers                             kgrant@saxenawhite.com
            Daniel S. Sommers
               Molly Bowen                                         Maya Saxena
COHEN MILSTEIN SELLERS & TOLL PLLC                         Joseph E. White, III (JW-9598)
  1100 New York Ave NW, Suite 500 East                           Lester R. Hooker
         Washington, DC 20005                                    Adam D. Warden
              (202) 408-4600                                   SAXENA WHITE P.A.
           Fax: (202) 408-4699                                   7777 Glades Road
      dsommers@cohenmilstein.com                                     Suite 300
       mbowen@cohenmilstein.com                                Boca Raton, FL 33434
                                                                  (561) 394-3399
        Case 1:17-cv-10014-LGS Document 167 Filed 06/17/21 Page 2 of 2

The Hon. Lorna G. Schofield
June 17, 2021

                                                            Fax: (561) 394-3382
                                                         msaxena@saxenawhite.com
                                                          jwhite@saxenawhite.com
                                                         lhooker@saxenawhite.com
                                                         awarden@saxenawhite.com

                     Co-Lead Counsel for Lead Plaintiffs and the Class
